Title: To George Washington from William Livingston, 20 April 1780
From: Livingston, William
To: Washington, George


          
            Dear Sir
            Morris Town 20 April 1780
          
          Finding the Court broke up & the Magistrates who composed it dispersed, & Mr Condict abroad, by which Gentlemen I expected to feel the pulse of this County respecting its assistance in removing the flour from Brunswick to Morris, & having reason to think from such of the more principal Inhabitants as the time would permit me to consult on the Occasion, that our Expectations from this County would be very precarious, I thought the most adviseable step was to apply to the most active Magistrates of Middlesex & Somerset from whose Exertions I entertain some hopes, & to whom I have seperately written (to avoid some Inconveniences which I apprehend from a public address) a Copy of the Letter I take the Liberty to inclose—If your Excellency conceives that I can be more serviceable on the occasion by any other Step I shall most chearfully pursue it & am with great respect Dr Sir your Excellencys most humble Servan⟨t⟩
          
            Wil: Livingston
          
        